Citation Nr: 1308194	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-36 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for rheumatoid arthritis involving the shoulders, elbows, hands, and ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran had active service from February 1972 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On a VA Form 9 received in September 2009, the Veteran requested a Board hearing at the RO.  However, in a February 2011 statement, he withdrew his request.  See 38 C.F.R. § 20.704(e) (2012).

Although the RO has separated the disability into the various body parts affected, the Board has combined the disability into one broader issue as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Lastly, although the RO has not explicitly adjudicated the issue of entitlement to service connection for rheumatoid arthritis involving the left elbow, as the issue is part and parcel of the issue on appeal, the Board has taken jurisdiction over it.  Moreover, in the August 2010 supplemental statement of the case (SSOC), the RO essentially denied service connection for rheumatoid arthritis in all affected joints.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDING OF FACT

Rheumatoid arthritis involving the shoulders, elbows, hands, and ankles did not have its onset during active service or within one year thereafter, and it is not related to any incident of active service.




CONCLUSION OF LAW

The criteria for service connection for rheumatoid arthritis involving the shoulders, elbows, hands, and ankles have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January and February 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls upon party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the August 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  

Although an examination or opinion was not obtained in connection with the claim, the Board finds that VA was not under an obligation to provide one, as such is not necessary to make a decision on the claim, for the reasons discussed below. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In this case, the record is absent a diagnosis of rheumatoid arthritis during service or for many years thereafter.  Further, there is affirmative evidence in service that testing for rheumatoid arthritis was negative.  Aside from the Veteran's bare references to having rheumatoid arthritis since service, he has not provided any evidence showing a nexus between his rheumatoid arthritis and service.  Moreover, as will be discussed in detail below, any assertions as to continuity of symptomatology are not deemed credible in this case.  There is no reasonable possibility that a medical opinion would aid in substantiating the claim for service connection.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110 (2002).  

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

The Veteran's service treatment records do not reflect any diagnoses of rheumatoid arthritis.  Of note RF (rheumatoid factor) testing in August 1983 was negative.  His 1992 service retirement examination noted that he denied having any arthritis, rheumatism, or bursitis, or problems with his shoulders, elbows, or feet; and examinations of the upper and lower extremities and of the feet were normal.  There is also no medical evidence of any complaints, findings, or diagnoses of rheumatoid arthritis within one year of discharge.  

The Board notes that the service treatment records show that the Veteran twisted his right ankle in December 1974.  X-rays were normal and he was referred to physical therapy.  There are no further complaints regarding the right ankle.  He complained of right elbow numbness and pain in March 1983 and was diagnosed with radial neuritis.  There are no further complaints regarding the right elbow.  

A September 2001 private treatment note shows a history of rheumatoid arthritis, but a November 2006 treatment note specifies that the Veteran does not have a history of rheumatoid disorder.  Similarly, although a May 2008 private treatment note shows a history of rheumatoid arthritis diagnosed 20 years ago, in reference to the left knee, the Board reiterates that there is no documentation of a diagnosis of rheumatoid arthritis 20 years earlier, or in 1988 during service.  Here, the Board notes that the medical evidence shows that the Veteran has been found to have degenerative arthritis of the knees with a history of knee pain since age 21.

A November 2004 treatment note reflects complaints of a lot of body aches.  An August 2005 treatment note reflects a finding of arthritis mostly in the knees.  A February 2006 treatment note reflects complaints of myalgias.  In 2007, the Veteran began to receive care from the Tampa VA Medical Center (VAMC).  An August 2007 treatment note reflects a history of bilateral knee pain since age 21 and that the Veteran had been told that it was some sort of arthritis, possibly rheumatoid arthritis.  He also complained of morning hand stiffness.  The physician indicated that the Veteran's RF was high and provided a diagnosis of rheumatoid arthritis versus palindromic rheumatoid arthritis versus gout versus a combination.  Here, the Board observes that service connection for degenerative osteoarthritis of the knees has already been established as having had its onset during active service.

Given the above, the record shows that the Veteran was not diagnosed with rheumatoid arthritis until August 2007, over 15 years after discharge from active service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Even if the Board were to find that he began to have symptoms of rheumatoid arthritis in 2004, that still dates the onset of the disorder to 12 years after discharge from active service.  The Board reiterates that, although the September 2001 private treatment note shows a history of rheumatoid arthritis, the documented medical evidence of record does not support such history.

In support of his claim, the Veteran submitted medical treatise evidence in January 2008.  The research article concluded that the rheumatic manifestations in Gulf War veterans are similar to symptoms and diagnoses described in previous wars and are not unique to active duty soldiers and that the results of serologic screening were poor predictors of the presence of rheumatoid disease.  Of note, the article found that the incidence of individual rheumatoid diseases reflected that which would be expected in the general population.  The Board observes that the above essentially shows that there is no increased risk of rheumatoid arthritis in Gulf War veterans.  Thus, the medical treatise evidence fails to relate the Veteran's rheumatoid arthritis to active service, including his service in the Southwest Asia theater of operations.  Here, the Board observes that, as the Veteran's symptoms have been attributed to a known clinical diagnosis, rheumatoid arthritis, the presumptive provisions related to Gulf War illnesses do not apply.  See 38 C.F.R. § 3.317 (2012).

In September 2009, the Veteran submitted a statement from his primary care physician.  However, the physician stated that she was unable to provide an opinion as to whether the Veteran's rheumatoid arthritis was related to service because she was not trained at all in compensation and pension matters and she had no service records.

In a March 2008 statement, the Veteran's co-worker stated that he has known the Veteran since June 1993 and in the past the Veteran had been capable of completing any task or work-related assignment but in the past two to three years the Veteran has not been able to perform as well.  Although submitted in support of his claim, the above statement actually tends to show that the Veteran's rheumatoid arthritis had its onset three years earlier, or in 2005.  The Board observes that this date of onset corresponds roughly with the medical evidence of record.

In a September 2008 statement, the Veteran's wife stated that she and the Veteran moved to Florida in 1991 to start a life after the military and it was then that the Veteran began to need help getting out of bed and putting on his shoes due to pain.  She added that his knee, hand, hip, and shoulder do not let him enjoy his grandchild or do the things he likes.  She indicated that the Veteran has had discomfort and pain for 15 years.  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77.

In certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Calzone v. Brown, 8 Vet. App. 398 (1995) ( flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

The Board acknowledges the Veteran's wife's assertions that the Veteran has had problems since 1991 as well as the Veteran's assertion that he has had problems with his shoulders, elbows, hands, and ankles since active service.  They are competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  

To the extent that the Veteran and his wife are claiming that he has experienced (and she has observed evidence of) continuous pain in the shoulders, elbows, hands, and ankles since active service, the Board finds these statements are not credible.  The Veteran is the claimant in this case, and therefore, he has an interest in the outcome of that upon which he has opined.  This interest in the outcome impacts negatively on his credibility and reduces the weight of his statements.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), where the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, the record here is not merely silent regarding whether or not he had rheumatoid arthritis in service.  Rather, the record shows affirmatively in 1983 that laboratory testing was negative for rheumatoid arthritis.  Further, his service retirement/discharge examination report reflects a normal evaluation of the upper and lower extremities and of the feet with an affirmative "no" as to complaint of arthritis or rheumatism.  The statements he made during his 1992 service retirement examination are inconsistent with his contentions regarding continuity of symptomatology.  Thus, there is affirmative evidence, rather than merely a lack of contemporaneous evidence.

There is also no medical evidence of rheumatoid arthritis or joint pain involving the shoulders, elbows, hands, or ankles until many years after service.  Notably, a November 2006 post-service military orthopedic clinic visit noted "[n]o rheumatologic disorder" under diagnosis history.  Again, there is affirmative evidence that rheumatoid arthritis was not present for many years after service, rather than merely a lack of contemporaneous evidence.

Lastly, if he had experienced shoulder, elbow, hand, and ankle problems continuously since active service, it would be reasonable to expect that he would have filed a disability claim much sooner than in December 2007.  Here, the Board observes that, when the Veteran filed claims for service connection for, among other things, a bilateral knee disability shortly after discharge, he did not file a claim for service connection for rheumatoid arthritis or for disability involving the currently claimed joints.

Given the above, the Board finds that the preponderance of the evidence is against a finding of service connection for rheumatic arthritis based on continuity of symptomatology.  

Moreover, the preponderance of the evidence is against a finding that the Veteran's rheumatoid arthritis is related to active service.  In addition to the lack of evidence showing that his rheumatoid arthritis manifested during service or within a year thereafter, the evidence does not link his current diagnosis of rheumatoid arthritis to his service.  The only indication of such a relationship is the Veteran's lay statements.  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As to the specific issue in this case, rheumatoid arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  This is so because, as evidenced in the medical record, specific laboratory (RF) testing is necessary for a diagnosis of rheumatoid arthritis.  Further, even after laboratory testing, there remained a question as to diagnosis as the physician noted "most likely RA vs. palindromic RA vs. gout vs. combo" in the August 2007 VA rheumatology outpatient treatment record.  This record indicates that rheumatoid arthritis does not appear to be a disease with "unique and readily identifiable features" that is "capable of lay observation."  

The Veteran, his wife, and his co-worker have not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical diagnosis or causation.  Nothing in the record demonstrates that they received any special training or acquired any medical expertise in the causes of rheumatoid arthritis.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence lacks probative value.   

In conclusion, service connection for rheumatoid arthritis involving the shoulders, elbows, hands, and ankles is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for rheumatoid arthritis involving the shoulders, elbows, hands, and ankles is denied.



____________________________________________
M. C. Graham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


